DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Preliminary Amendment filed on August 12, 2022 indicates that this application has US Patent Application Serial No 16/950,650 as the parent application to the present application (i.e., 17/886,824).  Because only paragraph [0001] in the “Related Applications” section of the present application was amended in the August 12, 2022 Preliminary Amendment, and the same Drawings as filed in the parent application are submitted with the present application, the following Drawing and Specification Objections and the 35 USC 112 rejections (as presented in the September 27, 2021 Non-Final Office Action filed in the parent application 16/950,650) are also applied in the present, continuation application. 


Drawings
The drawings are objected to because several claimed features appear to be shown in the Drawings but there is no reference character associated with the claimed feature.  More Specifically:
Claims 1 and 10 each recite a “tiering rack system”, however there is no reference character associated with this named claim feature.  The disclosure describes and shows only the “tiering racks 106” (see Figs. 1-2). However because of the use of the word “system” with this term, and the other two claimed features in these claims, i.e., the “casing feed and bucking skid system” that includes more components than merely a skid, and the “tubular delivery catwalk system” that includes more components than merely a catwalk, it would appear that this term includes more than just the tiering racks.
Claims 3 and 4 each recite that the casing feed and bucking skid system further comprises “an outer frame configured to support a plurality of elements”.  However, there is no reference character associated with the structure that appears to be an outer frame on the casing feed and bucking skid system (104), as shown in Figs. 1-2, and 9-14. Moreover, it appears that these frame components are meant to be associated with the tubular delivery catwalk system (102) as described in Figs. 22-25 and described in paragraphs [0064]-[0089].
Claim 4 recites that the casing feed and bucking skid system further comprises “an inner frame” that “is configured to extend from the outer frame”.  However, there is no reference character associated with the structure that appears to be an inner frame on the casing feed and bucking skid system (104), as shown in Figs. 1-2, and 9-14. Moreover, it appears that these frame components are meant to be associated with the tubular delivery catwalk system (102) as described in Figs. 22-25 and described in paragraphs [0064]-[0089].
Claims 5 and 6 each recite that the casing feed and bucking skid system further comprises at least one of “an upper outer frame”, “a lower outer frame”, “an inner frame”, an upper inner frame”, and a “lower inner frame”.  However, there is no reference character associated with any type of frame structure on the casing feed and bucking skid system (104), as shown in Figs. 1-2, and 9-14.  Moreover, it appears that these frame components are meant to be associated with the tubular delivery catwalk system (102) as described in Figs. 22-25 and described in paragraphs [0064]-[0089].
Claim 8 recites that the casing feed and bucking skid system further comprises “an upper frame” and a “lower frame”.  However, there is no reference character associated with any type of frame structure on the casing feed and bucking skid system (104), as shown in Figs. 1-2, and 9-14.  Moreover, it appears that these frame components are meant to be associated with the tubular delivery catwalk system (102) as described in Figs. 22-25 and described in paragraphs [0064]-[0089].
Claim 9 recites that the casing feed and bucking skid system further comprises “a handrail”.  However, there is no reference character associated with any type of handrail on the casing feed and bucking skid system (104), as shown in Figs. 1-2, and 9-14.  Instead, the handrail appears to be shown on the tubular delivery catwalk system (102), but it is not labeled with a reference character.
Claims 12-15 recite various “frame” components, however, these claims do not specify the system on which these frames are found.  Similar claims presented in the system claims, i.e., Claims 2-6, recite that these various “frame” components are found on the on the casing feed and bucking skid system (104).  However, it appears that “frame” components are meant to be associated with the tubular delivery catwalk system (102) as described in Figs. 22-25 and described in paragraphs [0064]-[0089]. In addition, the names of the “frame” components found in Claims 12-15 do not match the terms used in these portions of the Specification; e.g., there is an “inner frame top portion 2404” shown in these portions of the disclosure, but there is no “inner frame” nor an “upper inner frame”.
 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The same name, i.e., the “inner frame top portion” is used with two different reference characters, i.e., “2404” and 2408” in the following paragraphs: [0074], [0077], [0082], [0085], and [0089]. In contrast, in paragraph [0078], the reference character “2408” is named the “inner frame bottom portion”. 
Paragraphs [0080] and [0081] only include the name of one component, and therefore, appear to be incomplete. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6, 8-9, 12-15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of Claims 3-6 and 8-9 describe some type of frame structure that is associated with the “casing feed and bucking skid system”, as recited in Claim 1.  Claims 12-15 and 17 describe some type of frame structure that is not associated with any of the systems as recited in Claim 10, and therefore, these claims can be broadly construed such that these frame structures apply to all of the systems described in Claim 10.  However, as described in detail above with regard to the Drawing Objection, there are no frame structures of any type described or shown in the disclosure with regard to the casing feed and bucking skid system.  Instead the disclosure, specifically Figs. 22-25 and paragraphs [0064]-[0089], describes numerous frame structures by their relative positions, i.e., “top” (which is presumed to be synonymous with “upper” as sued in these claims), “bottom” (which is presumed to be synonymous with “lower” as used in these claims), “inner”, and “outer”, as being associated with only the tubular delivery catwalk system.  As such, Claims 3-6, 8-9, 12-15, and 17 fail to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 10 each recite “a tiering rack system”.  It is unclear as to what components comprise the “system” as only several, individual “tiering rack 106” are disclosed.
Claims 2 and 11 each recite “a controller coupled to the tiering rack system, the casing feed and bucking skid system and the tubular delivery catwalk system and to control an interoperation of the tiering rack system, the casing feed and bucking skid system and the tubular delivery catwalk system.”,  However, Fig. 21 shows separate controllers for each of the named systems in this claim (i.e., the “catwalk control 2101”, the “casing feed and bucking skid control 2104”, and the “tiering rack control 2106”) and not just the claimed, single “controller”.  Moreover, given that Fig. 21 defines the reference character “2100” as the “system for controlling a pipe or casing section assembly process”, it is unclear whether the single “controller” includes only the three controls listed immediately above (2102, 2104, 2106), or the combination of these controls and the sensors (2108, 2110, 2112) also shown in Fig. 21 as forming a part of the “system for controlling” 2100.   
Claim 6 recites “The system of claim 1 wherein the casing feed and bucking skid system further comprises: 
an upper outer frame; 
a lower outer frame; 
an upper inner frame disposed within the upper outer frame and configured to extend from the upper outer frame; and 
a lower inner frame disposed within the lower outer frame and configured to extend from the lower outer frame.”  
Claim 15 recites similar language, i.e., “extending an upper inner from an upper outer frame; and extending a lower inner frame from a lower outer frame.”  As best understood from the Specification, it is believed that the recited “upper outer frame” is the “outer frame top portion 2406”; that the recited “lower outer frame” is the “outer frame bottom portion 2412”; and that the recited “lower inner frame” is the “inner frame bottom portion, as shown in Figs. 24 and 25 (based on the words “outer” and “inner” being the key to identifying these frame structures  paragraph [0078] providing the correct name for reference character “2408”.)  If these presumptions are true, it is unclear as to how the claimed “lower inner frame” (i.e., frame structure “2508”), is disposed in and extends from the lower outer frame (i.e., frame structure “2412”) when Fig. 25 shows the lower inner frame disposed in and extending from the upper outer frame (i.e., frame structure 2506).  As such, Claims 6 and 15 are indefinite. 

Claim 16 recites, “The method of claim 10 further comprising deploying a plurality of loading arms from a first position for storage during transport to a second position for processing tubular components.” Given that Claim 10 recites three different systems, it is unclear as to which system deploys the loading arms.
Claim 17 recites “The method of claim 10 further comprising elevating an upper frame above a lower frame using a plurality of supports.”  Given that Claim 10 recites three different systems, it is unclear as to which system has an upper frame that is elevated using supports. 
Claim 18 recites “The method of claim 10 further comprising deploying a handrail from a first position for storage during transport to a second position for processing tubular components.”  Given that Claim 10 recites three different systems, it is unclear as to which system deploys the handrail. 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-6, 8-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Folk, US 10,900,300, in view of Thompson, US 7,404,697. 
With regard to Claims 1, 3-6, 8, 10, 12-15, and 17, Folk discloses a system and method for assembling drilling tubulars (10, Figs. 1- 9, C2, L25 – C9, L31), comprising: 
a tiering rack system (40, 42, 44, 46, 50, Figs. 1-3) configured to receive a plurality of sections of drilling tubulars (J1, J2) and to selectively provide an individual drilling tubular section (C2, L25 – C3, L63);
a casing feed and bucking skid system (60, 70, 80, 120) coupled to the tiering rack system (Figs. 1-3) and configured to receive the individual drilling tubular section and to combine the individual drilling tubular section with a second individual drilling tubular section (C3, L64 – C5, L49); and 
a tubular delivery catwalk system (20, 22, 24, 26, 28, 30, 32, 34, 36) coupled to the casing feed and bucking skid system (Figs. 1-3) and configured to receive the combined drilling tubular sections and to transport the combined drilling tubular sections to a drilling rig by elevating on at least two elevating supports (32, C2, L66 –C3, L42).
Folk fails to teach a tubular delivery catwalk system having outer and inner frames that telescope to extend its length.  Thompson discloses a tubular delivery catwalk system (190, Figs. 1-10) that includes an outer frame (240, 200, Figs. 1-10, C7, L35 – C21, L4) and an inner frame (300, 400) that are movable relative to the outer frame (Fig. 3), the outer frame having a lower outer frame (240) and an upper outer frame (200), and the inner frame having a lower inner frame (300) and an upper inner frame (400), wherein the inner frames telescope within the upper outer frame so as to extend the length of the catwalk while the upper outer frame and two inner frames are elevated by one or more supports (230, 310, 410, 550, 610, 620) so as to transport the drilling tubular to the drilling rig.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Folk such that either the tubular delivery catwalk system or both the casing feed and bucking skid system and the tubular delivery catwalk system include outer and inner frames that are movable relative to one another because this type of telescoping system is well known and often used in the tubular handling field for extending the reach of the device the moves the tubular to the drill rig floor, as shown in Thompson (Fig. 3). and the ordinarily skilled artisan would be able to make a similar type of modification to the casing feed and bucking skid system using known methods, and the modification would yield nothing more than predictable results. 
With regard to Claims 2 and 11, Folk discloses the system and method  further comprising a controller (110) coupled to the tiering rack system, the casing feed and bucking skid system and the tubular delivery catwalk system and to control an interoperation of the tiering rack system, the casing feed and bucking skid system and the tubular delivery catwalk system (C5, L50 – C6, L3).
With further regard to Claims 3 and 12, Folk discloses wherein the casing feed and bucking skid system (60, 70, 80, 120) further comprises an outer frame configured to support a plurality of elements (Figs. 1-3). 
With regard to Claims 9 and 18, Folk discloses that the tubular delivery catwalk system includes a handrail (Figs. 1-3).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify the Folk/Thompson system and method such that either the tubular delivery catwalk system or both the casing feed and bucking skid system and the tubular delivery catwalk system include handrails and the ordinarily skilled artisan would be able to make a similar type of modification to the casing feed and bucking skid system using known methods, and the modification would yield nothing more than predictable results.  Tubular handling systems that include handrails that are removable for transport of the entire system are also well known (see the references cited in the Conclusion), and the ordinarily skilled artisan would be able to make the handrail removable for storage using known methods and the modification would yield nothing more than predictable results. 
13.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Thompson, as applied to Claims 1 and 10 respectively, and further in view of Belik, US 8,113,762.  Folk fails to disclose loading arms that can be moved between a first and second positions for storage and processing of tubulars. Belik discloses loading arms that are located on a tubular storage device (102, 302, Figs. 1-7, 11, C2, L44 – C5, L19) that move between a first position for storage (Fig. 1) and a second position for tubular processing (Figs. 2-3), and loading arms that are located on the catwalk (114, 116, Figs. 1-8, 11) that move between a first position for storage (Fig. 8) and a second position for tubular processing (Figs. 103).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify/combine, the loading arms of Belik with the casing feed and bucking skid system and/or the tubular delivery catwalk system of Folk because the use of movable loading arms are well known and often used in the tubular handling field (see the additional references provided in the Conclusion) and the ordinarily skilled artisan would have been able to make this modification using known methods for any number of reasons/advantages, such as for ease of transport of the tubular handling systems as taught by Belik (Figs. 8-11, C4, L29 – C5, L7), and the modification would yield nothing more than predictable results. 

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least Claims 3-6, 8-9, 12-15, and 17 of U.S. Patent No. 11,434,705 (US ‘705).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims describe systems and methods that include a tiering rack system, a casing feed and bucking skid system, and a tubular delivery catwalk system, the tubular delivery catwalk system being configured to telescope a frame structure to extend a length of the tubular delivery catwalk system. 
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references describe telescoping frame structures associated with a tubular delivery catwalk system:  US 8,764,368;   US 8,998,551;      US 9,080,397; US 10,060,203.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN E SCHWENNING/
Primary Examiner, Art Unit 3652